Gamble, Judge.
This case came to the Circuit Court by appeal from a justice of the peace. On the trial in the Circuit Court, before a jury, no question of law was presented to the court, and instructions were given to the jury without objection or exception on either side. The jury having rendered a verdict for a sum thought to be too large, the plaintiff remitted a portion of the amount, and judgment was rendered in his favor for the balance. The defendant appealed. There being no question of law presented by the record, the judgment will be affirmed, with ten per cent, damages.